Title: To Benjamin Franklin from David Hall, 22 July 1758
From: Hall, David
To: Franklin, Benjamin


Sir
Philadelphia 22d July. 1758.
Inclosed you have the third Copy (in Case of Miscarriages) of a Bill for £149.12s. 5d., and the first Copy of another Bill for £100. which makes in all sent you £1049. 12s. 5d. One Hundred pound of which protested, for which you have Credit. The Exchange for the £100. to be paid you by Mr. Strahan was 60 as was that of £149. 12s. 5d. and this last 57½. You will please advise me of their coming to hand, and of being paid when you have got the Cash. Yours
D Hall
To Benjamin Franklin Esqr. via Liverpool Capt. Stiles2d Copy via Liverpool per Capt. Moore Augt. 26th

